Citation Nr: 1019431	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thyroglossal duct 
cyst.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.

7.  Entitlement to service connection for a lumbar spine 
disorder.

8.  Entitlement to service connection for a cervical spine 
disorder.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for a right knee 
disorder.

11.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 23, 1994 to 
June 22, 1998 and from July 13, 1998 to December 12, 1998.  
However, he was discharged under other than honorable 
conditions for a latter period of service from February 16, 
1999 to May 14, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In January 2010, the Veteran and A.M. testified at a hearing 
at the Central Office in Washington, DC, before the 
undersigned Veterans Law Judge.  

The Veteran's DD Form 214 revealed that he was discharged 
under other than honorable conditions for his period of 
service from February 16, 1999 to May 14, 2004.  This was the 
result of his acceptance of an undesirable discharge in lieu 
of trial by general court martial pursuant to 38 C.F.R. § 
3.12 (d)(4) (2009).  Under this regulation, his discharge for 
that period of service is considered to have been 
dishonorable.  Moreover, in an April 2006 administrative 
decision by the RO, VA confirmed that the Veteran was barred 
from receiving VA benefits for his service from February 16, 
1999 to May 14, 2004 due to his "other than honorable" 
discharge.  The service connection claims on appeal were 
denied on the basis of his "other than honorable" 
discharge, without development of the underlying merits. 

However, it was overlooked that in July 2005 the Naval 
Discharge Review Board determined the Veteran's DD Form 214 
should be corrected to reflect continuous "honorable" 
active military service from February 16, 1999 to August 7, 
2003.  In fact, in August 2005, the service department 
subsequently issued a corrective DD Form 215 noting 
continuous "honorable" active service from February 16, 
1999 to August 7, 2003.  Nonetheless, this was not 
acknowledged by the RO.  Regardless, service department 
findings (i.e., the Army, Navy and Air Force) are binding and 
conclusive upon VA for purposes of establishing an 
individual's service.  VA does not have the authority to 
alter the findings of the service department.  38 C.F.R. 
§ 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 
(Fed.Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).   

As discussed in detail below, a remand is required for the 
Agency of Original Jurisdiction (AOJ) to issue a corrective 
administrative decision in light of the Naval Discharge 
Review Board finding that the Veteran's period of service 
from February 16, 1999 to August 7, 2003 was under 
"honorable" conditions.  The Board adds, however, that the 
Veteran's remaining period of service from August 8, 2003 to 
May 14, 2004 remains classified as "dishonorable."  

Finally, the issue of service connection for depression being 
referred has been raised by the record (see hearing testimony 
at pages 12-13), but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the AOJ should issue a corrective administrative 
decision reflecting the July 2005 Naval Discharge Review 
Board finding that the Veteran's period of service from 
February 16, 1999 to August 7, 2003 was actually under 
"honorable" conditions.  

Second, the AOJ should complete any necessary additional 
development for the service connection claims at issue, to 
include VA etiological examinations if warranted by the 
evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should issue a corrective 
administrative decision finding that 
the Veteran's period of service from 
February 16, 1999 to August 7, 2003 was 
actually under "honorable" conditions, 
in light of the July 2005 report of the 
Naval Discharge Review Board.  In this 
regard, please note that a corrective 
DD Form 215 was already issued in 
August 2005 by the service department, 
clarifying that the Veteran's period of 
service from February 16, 1999 to 
August 7, 2003 was under "honorable" 
conditions.  Please also note that the 
Veteran's remaining period of service 
from August 8, 2003 to May 14, 2004 
remains under "dishonorable" 
conditions.   

2.	The AOJ should complete any necessary 
notification or developmental action 
for the service connection claims at 
issue, to include VA etiological 
examinations if warranted by the 
evidence of record.  If further action 
is required, it should be undertaken 
prior to further adjudication of the 
service connection claims.

3.	If any of his claims are not granted to 
the Veteran's satisfaction, send him 
and his representative a Supplemental 
Statement of the Case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



